Citation Nr: 0109844	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  92-06 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for nonpsychotic organic brain syndrome (OBS) due to 
brain trauma with headaches and dizziness.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1979 to September 
1981.

This case was most recently before the Board of Veterans' 
Appeals (Board) in February 2000 at which time it was 
remanded, in pertinent part, for further development.  The 
requested actions have taken place, and the case has been 
returned to the Board for appellate review.

The Board notes that the VA has met its duty to assist the 
veteran in the development of his claims under the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The case has been remanded on more 
than one occasion by the Board for further development and 
every effort has been made to provide the veteran and his 
representative with notice of information, medical evidence, 
or lay evidence necessary to substantiate his claims.  
Further, a hearing was conducted before the RO and the 
transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's OBS with headaches and dizziness does not 
result in more than considerable impairment.

2.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships due to his service-connected OBS.

3.  The veteran's service-connected disabilities are: OBS due 
to brain trauma with headaches and dizziness, rated as 
50 percent disabling from November 6, 1991; seizures, rated 
as 20 percent disabling from October 5, 1992; tinnitus, rated 
as 10 percent disabling from February 1, 1982; scarring from 
a tracheostomy, and right ventricular peritoneal shunt, rated 
as noncompensably disabling from September 19, 1981; 
bilateral hearing loss, status post tympanoplasty, rated as 
noncompensably disabling from September 19, 1981; and 
Horner's disease and ptosis of the right eye, rated as 
noncompensably disabling from September 19, 1981.  The 
combined disability rating of 60 percent has been in effect 
since October 5, 1992.

4.  The veteran has had employment experience with the United 
States Postal Service and as a warehouseman with a private 
company.  At the time of examination by VA in April 1999, it 
was indicated that he was employed as a porter with a sports 
fitness company and had been there for four years.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with his occupational experience and 
educational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for OBS have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.14, 4.132, including 
Diagnostic Code 9304 (1996); 38 C.F.R. § 4.130, including 
Diagnostic Code 9304 (2000).  

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reveals that in May 
1981, the veteran was involved in a motor vehicle accident 
and sustained a severe closed head injury.  By rating 
decision dated June 1982, service connection for residuals of 
brain trauma with headaches and history of right hemiparesis 
was granted.  A temporary total evaluation was assigned based 
on hospitalization for service-connected disability with 
convalescence, effective September 19, 1981.  The disorder 
was rated as 10 percent disabling effective February 1, 1982, 
the first day of the month following hospital discharge.

By rating decision dated in November 1982, the aforementioned 
rating action was amended to reflect a 30 percent disability 
rating for the veteran's OBS effective on February 1, 1982.  
Reference was made to psychological testing given the veteran 
in September 1982, with the testing showing a slight 
indication of disturbance of memory.  Reportedly it was also 
shown that the veteran was capable of learning numerous 
skills and was felt to have fairly good mechanical abilities.  

The post service medical evidence includes the report of a 
vocational evaluation accorded the veteran in February 1991.  
It was noted he was a high school graduate.  He had worked 
with the Postal Service until 1990 when an incident with a 
supervisor led to his being terminated from employment.  

Received in January 1992 was a listing from the veteran of a 
number of jobs for which he had applied in 1990 and 1991.  He 
gave various reasons for being denied employment by the 
different companies.  These ranged from his being unqualified 
to the job being already filled, to his having a poor driving 
record, to "negative."

The veteran was hospitalized for a seizure disorder at a 
private facility in April 1992.  Subsequently, he was 
transferred to a VA medical facility.  By rating decision 
dated in August 1992, service connection for seizures 
secondary to the service-connected OBS was granted.  A 
40 percent evaluation was assigned, effective April 5, 1992.  
A 20 percent rating was assigned, effective October 5, 1992.  

The veteran and his mother gave testimony regarding the 
impact of his OBS symptoms on his ability to function before 
a hearing officer at the Chicago RO in September 1992.

At the time of the hearing, a communication from a VA 
vocational rehabilitation specialist was submitted.  It was 
noted the veteran had been a vocational rehabilitation client 
of VA since November 1991.  It was the individual's 
recommendation that the veteran be placed in a hands-on 
training program such as an on-the-job training or trade 
school training.  The specialist stated it was evident that 
the veteran's disabilities had hampered his progress in 
vocational rehabilitation, and had manifested themselves in 
impaired learning abilities.  It was the specialist's opinion 
that the veteran could be rehabilitated if suitable training 
could be found.

The evidence of record includes the report of an evaluation 
by a VA neuropsychologist in November 1992.  It was noted 
that the veteran was being seen for follow-up examination 
secondary to difficulty finding work and schooling following 
loss of his Post Office job two years previously due to a 
fight with his boss.  The examiner commented that since last 
seen 5 years earlier, there had been no significant changes 
in higher level functioning.  He continued to display a 
moderately severe deficit in new learning, especially 
material presented verbally.   These indicated moderate 
impairment in learning, memory, and concentration with other 
abilities being within normal limits to mildly impaired.  The 
examiner stated that question of the veteran's employability 
was not "straightforward."  It was indicated the veteran had 
sufficient cognitive skills to manage a variety of simple 
unskilled to semiskilled jobs.  The physician stated the 
current emphasis should be on developing specific job skills 
through a hands-on training program.  He suggested a trial at 
a new job outside the Post Office would certainly be 
warranted.

Following a hearing officer decision in January 1993, by 
rating decision dated February 1993, the OBS was rated as 
50 percent disabling, effective November 6, 1991.  

Additional evidence of record includes a February 1994 
communication from a licensed clinical social worker at a 
local mental health center.  She stated that the veteran had 
organic personality syndrome, explosive type.  She reported 
that he manifested symptoms which included affective 
instability, outbursts of aggression, and occasional apathy 
and indifference.  Also, the veteran had great difficulty in 
remembering directions.  She commented that because of the 
lack of ability to follow through and because of difficulty 
in being able to mentally process directions, the veteran was 
very slow in completing tasks.  She stated that this, coupled 
with aggressive traits, made it "implausible" for the veteran 
to obtain or maintain employment in any field.  She stated he 
was "either overlooked for employment or fired" because of 
aggressive outbursts and slow/poor work performance.

Additional evidence of record includes the report of a VA 
neurology clinic visit in July 1996.  It was reported at that 
time there had been no seizure activity for the past several 
years.  The veteran stated he had been feeling pretty "good."  
He was continuing to take 200 milligrams of Tegretol twice 
daily.  His wife stated that there was good compliance.  
Presently, he was not visiting any other clinics.  
Examination showed no focal deficit.  The impression was 
generalized seizures, well controlled.

In April 1999, the veteran was accorded a battery of 
examinations by VA, to include an industrial survey.  At the 
time of general medical examination, the claims file was 
reviewed by the examiner.  It was noted the veteran had been 
working as a porter at a fitness facility for the past four 
years.  He reported back and knee problems due to lifting and 
a lot of walking in his job.

On examination he was reported to be 6 feet tall and to weigh 
268 pounds.  The abdomen showed a scar of peritoneal shunt on 
the mid-upper area.  The scar was slightly depressed, there 
was no mass and no tenderness.  

The general medical examination was essentially unremarkable.  
The only diagnosis given was exogenous obesity.  The examiner 
stated the obesity did not prevent gainful employment.

The veteran was also accorded a psychiatric examination by VA 
in April 1999.  The claims file was available to and viewed 
by the examiner.  The veteran was said to be 37 years of age.  
He was married and lived with his wife in an apartment.  They 
had no children.  He reported that, since his last 
examination in January 1992, he had neither been hospitalized 
nor been seen in outpatient consultation for psychiatric 
symptomatology.  He again reported that he was employed at a 
fitness facility.

The veteran related that on average, he missed about two days 
a week from work because he was afraid to get into his car 
and drive.  He explained that if he did not feel fully awake, 
he did not want to risk driving the car.  He added that if he 
went to work, "there is so much, lots of stress there, 
sometimes."  He described his social life as fine.  However, 
he reported that he had been generally upset because he could 
not pay his bills.  He remarked that, whenever he tried to 
get a job, 9 out of 10 times he would get laughed out of the 
office.  He stated this was because people would fire him 
because he reported on the application that he had a head 
injury.  Whenever he was told he would be contacted, if he 
called the company, he would be told that the position was 
either filled or there were no more openings.  

He stated that he tried to avoid being depressed.  He 
described himself as having a "nice" disposition.  He 
reported difficulty concentrating, but what he described was 
difficulty remembering what he read.  He had no difficulty 
making decisions.  He was not bothered by feelings of 
insecurity, inferiority, or guilt.  He reported no unusual 
fears.  He reported that sometimes he thought life was not 
worth living, but he reported no plans to take his life.  He 
denied any homicidal ideation.  He did refer to sleep 
difficulty.  

On examination he was described as casually dressed.  He was 
not neat and tidy, but he was not disheveled or rumpled 
either.  He was pleasant and cooperative, and was not 
resentful or hostile.  He seemed a little anxious at times.  
There appeared to be no motor abnormalities.  Mood seemed 
euthymic.  Affect was appropriate to thought content.  
Sensorium appeared clear.  Speech was somewhat nasal in tone, 
but was generally unimpaired.  He was properly oriented.  He 
did not experience any hallucinations.  There was no evidence 
of any systematized delusional thinking.  Some problems were 
reported with concentration.  He was able to recall eight 
digits forward and only two in reverse.  He could recall two 
of the items he was asked after three minutes.  He was able 
to recall what he had for breakfast.  He was also able to 
recall his dinner of five days prior to the examination.  He 
also recalled the date of his wedding anniversary, as well as 
the name of his first grade school.

The examiner stated that the symptoms of dementia 
demonstrated during the examination seemed primarily in the 
areas of short-term memory and difficulty concentrating.  
There was no psychiatric diagnosis which required an effort 
at reconciliation.  The Axis I diagnosis was dementia due to 
head trauma.  He was given a Global Assessment of Functioning 
(GAF) score of 65 to 70.

The veteran was also accorded an examination of the brain and 
spinal cord by VA in April 1999.  The medical records were 
reviewed by the examiner.  It was noted that, following the 
head injury in service, the veteran had had extensive 
rehabilitation for several years and then vocational 
rehabilitation.  Reportedly, the veteran had not had a 
seizure since 1992.  He and his wife reported that his memory 
was "terrible."  Extensive neuropsychological testing 
reportedly showed difficulty with memory and learning.  He 
had been able to work menial jobs, but had not been able to 
learn new skills or advance in his employment because of 
these difficulties.  It was noted that he used to have 
emotional outbursts in the past, but he was now able to 
control his temper.  Notation was made of frequent headaches 
which were treated with Aspirin.  

The veteran did fairly well with serial 7's except for one 
error.  He got 2 out of 3 objects after three minutes of 
memory testing.  He was slow to follow commands.  Language 
was relatively intact.  He was able to do a three-step 
command, but did not cross sides as asked.  

On motor examination he had slow fine motor, but strength was 
5/5.  Deep tendon reflexes were decreased and symmetrical.  
Sensory examination was remarkable for decreased vibration on 
the left side of the body and some decreased vibration in the 
feet.  

On cerebellar examination, he showed fairly good 
coordination.  Finger-to-nose testing was slow, but 
relatively normal.  Tandem gait was fair.  Regular gait was 
unremarkable.

The diagnoses were:  OBS with impaired vocational potential 
secondary to the inservice head injury; seizure disorder and 
headaches secondary to the head injury in service.

A social survey was accomplished by a VA social worker in 
April 1999.  The veteran was described as pleasant and 
cooperative.  The veteran reported he had a 40 percent 
hearing loss, but did not wear a hearing aid.  Some memory 
problems were apparent.  It was noted he had sustained an 
injury from his job at the health club where he worked as a 
janitor.  Reportedly, he hurt his back in February 1999 and 
had a pinched nerve.  He also reportedly had carpal tunnel 
syndrome from his job cleaning at the health club.  

The veteran reported having had difficulty with employment.  
He stated that, prior to his job as a janitor at the health 
club, he was unemployed for about 1 1/2 years.  He worked 
part time at UPS, but had to quit because of low wages and 
heavy lifting.  He also worked at the Post Office for seven 
years, but had to quit because of problems with a supervisor.  
Currently, he and his wife went to garage sales on weekends.  
They also went out to eat and he was able to swim at his 
health club.  When asked about friendships, his wife 
responded, "We don't need anyone else."  

As for economic adjustment, the veteran reported that he and 
his wife struggled to make ends meet.  

The social worker opined that the veteran "clearly had a lot 
of cognitive deficits."  His speech was very slow and he 
struggled with word finding and the like.  His wife 
interrupted throughout the interview to correct or clarify 
his statements, and it was noted that she seemed to act as 
somewhat of a caretaker for him.

The veteran was also afforded a VA audiology examination in 
April 1999.  Pure tone thresholds in decibels were 35, 60, 
75, and 85 at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, in the right ear for an average of 64.  The 
thresholds, in decibels, were 25, 25, 50, and 60 at 1,000, 
2,000, 3,000 and 4,000 hertz for an average of 40 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in each ear.

In May 1999 the veteran was accorded neuropsychological 
testing.  It was noted he had post-traumatic seizure disorder 
which apparently was controlled with Tegretol.  He also 
reported frequent headaches.  Reportedly, he underwent an 
extensive rehabilitation and vocational training program, but 
still had difficulty with his cognitive functioning.  The 
veteran stated that after discharge from service, he worked 
for the U.S. Postal Service for six years before being 
terminated because of temper outbursts.  Reportedly, he got 
into a fight or argument with his supervisor.  Subsequently, 
he worked part time for the United Parcel Service for two 
years, but had to quit because of an injury.  Most recently 
he had been working on a full-time basis for a health club 
for the past four years.  Currently, he was on medical leave 
receiving workmen's compensation because of a back injury 
sustained at that job.  He was living with his wife of four 
years.  They had no children.

At the time of the examination, the veteran was described as 
casually dressed and cooperative.  Affect was moderately 
constricted.  Gait was slow, but steady.  Level of motivation 
and cooperation were described as sufficient to consider the 
results of the evaluation a valid reflection of the veteran's 
current level of functioning.  

The veteran was alert and fully oriented.  Attention and 
concentration were in the low average range with simple 
immediate attention in the average range and sustained 
concentration requiring effortful processing in the mildly to 
moderately impaired range.  Intellectual functioning was 
estimated to be in the borderline low average range with 
evidence of better verbal comprehension than perceptual 
organizational skills.  The pattern of the veteran's 
performance suggested the scores were a decline from his 
premorbid levels.  Speech was fluent, grammatical and goal-
directed, but marked by occasional paraphasic errors.  
Reading, writing, and comprehension were grossly within 
normal limits.  Memory was mildly to moderately impaired with 
greater impairment with information requiring sustained 
concentration.

The veteran showed impaired ability to learn and retain 
information over repeated trials, although it was noted he 
was able to benefit from recognition.  While simple visual-
perceptual functioning was adequate, complex visuomotor 
constructions were mildly impaired with moderately impaired 
psychomotor speed.  Higher cognitive functioning, to include 
abstract reasoning and concept formation with the ability to 
benefit from feedback were within normal limits.

It was stated that overall the veteran showed mild to 
moderate impairment in a number of cognitive domains, 
including sustained concentration, cognitive processing, 
memory, visuospatial functioning, and psychomotor speed.  The 
examiner stated it was likely the veteran would continue to 
experience difficulty in situations that required quick 
processing and remembering of complex information.  The 
examiner commented that the veteran's simple speech and 
language skills were not a barrier to employment, his 
slowness on some functions including memory loss might impair 
his judgment on the job.

Subsequent medical evidence includes the report of a VA 
outpatient visit in July 1999.  The veteran had not had 
seizures, but complained of a continuing back problem.  He 
reported he had been on workmen's compensation for four 
months.  He stated investigations had shown multiple disc 
herniations, and he was receiving management for this by his 
doctor at work.  The examination findings were focused on the 
low back.  The assessment was that there had been no changes.  
The seizure disorder was described as well controlled on 
Tegretol.  An assessment was also made of low back pain, with 
a notation that there was no evidence of root involvement on 
current examination.  

The veteran was again seen in outpatient consultation in 
February 2000.  He indicated he had been having headaches on 
an occasional basis.  He also reported pain in the left 
thoracic region.  The assessment remained a well-controlled 
seizure disorder on Tegretol.  He was continuing to take 200 
milligrams twice daily.  An assessment was also made of chest 
pain, which seemed to be muscular in nature.  

Analysis

Entitlement to a rating in excess of 50 percent for OBS

The Board notes that, while the history of the veteran's 
disability has been reviewed and referred to above, the more 
recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities which is based on 
the average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomic localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The service-connected OBS is rated under Diagnostic Code 9304 
for dementia due to head trauma.  Effective on November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform 
with the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. at 52,700 (1996) (codified 
at 38 C.F.R. § 4.125 (2000).  The new criteria for evaluating 
psychiatric disabilities were codified at newly designated 
38 C.F.R. § 4.130 (2000).  The new rating criteria are 
sufficiently different from those in effect prior to November 
7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the U.S. Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In light of Karnas, 
the Board will proceed to analyze the veteran's claim for 
increased rating under both sets of criteria to determine if 
one is more favorable to him.

Under Diagnostic Code 9304, 38 C.F.R. § 4.132 (1996), a 
50 percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity or persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating was applicable where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior, or the veteran was demonstrably unable 
to obtain or retain employment.  The three criteria for a 
100 percent rating were independent of one another and only 
one needed to be met in order for a 100 percent rating to be 
assigned.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, Diagnostic Code 9304, 38 C.F.R. 
§ 4.130 (2000), a 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is applicable where there 
is total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  

In considering the competent evidence of record in light of 
the rating criteria, the Board finds that the level of 
disability demonstrated by the veteran does not satisfy the 
criteria for the assignment of a rating in excess of 
50 percent under either the old or new regulations.  When the 
veteran was accorded a psychiatric examination for rating 
purposes by VA in April 1999, it was indicated his symptoms 
of dementia seemed to be primarily in the area of short-term 
memory and difficulty concentrating.  The examiner stated 
there were no psychiatric diagnoses requiring an effort at 
reconciliation.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (1994).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The GAF score of between 65 and 70 the veteran was 
given at the time of the 1999 examination indicates that he 
would not meet either the old or the new criteria for an 
evaluation in excess of 50 percent.   

Additionally, when given an examination for the brain and 
spinal cord in April 1999, it was indicated extensive 
neuropsychological testing had demonstrated difficulty with 
memory and learning.  However, it was noted the veteran was 
able to control his temper where he had previously had 
problems with emotional outbursts.  Notation was made of 
headaches, but it was indicated these were treated with 
Aspirin.  The veteran's condition was described as fairly 
stable.  

While notation was made of cognitive deficits by the social 
worker when she conducted her interview with the veteran and 
his wife in April 1999, it was indicated the veteran and his 
wife were able to enjoy going out to garage sales on weekends 
and going out to eat at restaurants.  Although the veteran's 
wife indicated that they did not really socialize with anyone 
else, notation was also made of their having a "great" 
marriage.  

Additional evidence not in favor of a rating in excess of 
50 percent includes the report of neuropsychiatric testing 
accorded the veteran by VA in May 1999.  Again, the veteran 
was described as alert and fully oriented.  Speech was fluent 
and goal-directed, although there were occasional paraphasic 
errors.  Memory was described as only mildly to moderately 
impaired.  The examiner stated that overall, the veteran 
showed only mild to moderate impairment in a number of 
cognitive domains.  

Accordingly, based on a review of the entire evidentiary 
record, the Board finds that the evidence does not show that 
the service-connected disability picture is manifested by 
more than considerable social and industrial impairment under 
the old rating criteria or more than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships under the new rating criteria.  Findings 
reflective of severe social and industrial inadaptability or 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, and inability to establish and maintain effective 
relationships are not demonstrated in this case.  

In sum, the medical evidence does not support the assignment 
of a rating in excess of 50 percent for the veteran's 
service-connected disability under either the old or the new 
criteria.  Thus the claim for an increased rating for the 
service-connected disorder must be denied.

Total rating based on individual unemployability
by reason of service-connected disabilities.

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be impairment which prevents the 
average person from following a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or any 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total, a total 
rating may nonetheless be assigned when the disabled person 
is unable to secure or follow gainful occupation as a result 
of service-connected disabilities provided that, if there is 
only one disability, it is rated at 60 percent or more, and 
if there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 
70 percent or more.  38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).

The veteran's service-connected disabilities are:  
Nonpsychotic organic brain disease due to brain trauma with 
headaches and dizziness, rated as 50 percent disabling from 
November 6, 1991; seizures, rated as 20 percent disabling 
from October 5, 1992; tinnitus, rated as 10 percent 
disabling, from February 1, 1982; scar from tracheostomy and 
right ventricular peritoneal shunt, rated as noncompensably 
disabling from September 19, 1981; bilateral hearing loss, 
rated as noncompensably disabling from September 19, 1981; 
and Horner's disease and ptosis of the right eye, rated as 
noncompensably disabling from September 19, 1981.  The 
combined rating for the veteran's service-connected 
disabilities is 60 percent.  The veteran's ratings do not 
warrant a total disability rating under 38 C.F.R. § 4.16(a), 
and the evidence before the Board does not suggest factors 
that would warrant departure from the schedular criteria or 
otherwise suggest that the veteran is rendered unemployable 
by reason of his service-connected disabilities.  

The undersigned notes that, while the veteran does not meet 
the percentage requirements of § 4.16(a), it is the policy of 
VA that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

As noted above, in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose.

The evidence of record discloses that the veteran has 
reported that he was currently employed at the time of 
examinations by VA in the spring of 1999.  The record shows 
that he underwent rehabilitation for several years and 
vocational rehabilitation.  He was able to work at the Post 
Office for several years before quitting due to problems with 
a supervisor.  He worked on a part-time basis with the United 
Parcel Service, but quit because of what he stated were low 
wages and heavy lifting.  These reasons have not been shown 
to be related to his service-connected disabilities.  In his 
most recent job with a health club, a job in which he had 
been working full time for several years, the veteran did not 
give any mention of it being marginal employment.  

At the time of the various examinations in the spring of 
1999, he indicated that he had just hurt his back in February 
of that year and had a pinched nerve.  He stated there was no 
medical showing or allegation that this was in any way 
connected to the various service-connected disabilities.  As 
noted above, nonservice-connected disabilities may not be 
considered in determining whether an individual is entitled 
to a total disability rating based on unemployability.

Accordingly, since the veteran does not meet the percentage 
requirements for a total rating for compensation based on 
individual unemployability and there is no evidence that his 
job with the health club is or was marginal in nature, the 
Board concludes that the claim for a total rating for 
compensation purposes based on individual unemployability is 
denied.


ORDER

A rating in excess of 50 percent for OBS is denied.

A total compensation rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

